Title: From George Washington to John Hancock, 3 December 1776
From: Washington, George
To: Hancock, John



Sir
Head Quarters Trenton 3d Decemr 1776

I arrived here myself Yesterday Morning with the main Body of the Army, having left Ld Stirling with two Brigades at princetown and that Neighbourhood to watch the Motions of the Enemy and give Notice of their Approach. I am informed that they had not entered Brunswic yesterday Morning at 9 OClock, but were on the opposite Side of the Rariton.
Immediately on my Arrival here, I ordered the Removal of all the military and other Stores and Baggage over the Delaware, a great Quantity are already got over, and as soon as the Boats come up from Philadelphia we shall load them, by which Means, I hope to have every thing secured this Night and tomorrow if we are not disturbed. After being disincumbered of my Baggage and Stores, my future Situation will depend intirely upon Circumstances.

I have not heard a Word from General Lee since the 26th last Month, which surprises me not a little, as I have dispatched daily Expresses to him desiring to know when I might look for him. This makes me fearful that my Letters have not reached him. I am informed by Report that Genl Sinclair has joined him with three or four Regiments from the Northward, to know the Truth of this, and also when I may expect him and with what Numbers, I have this Minute dispatched Colo. Stewart (Genl Gates’s Aid de Camp) to meet Genl Lee and bring me an Account.
I look out earnestly for the Reinforcement from Philadelphia, I am in hopes that if we can draw a good Head of Men together, it will give Spirits to the Militia of this State who have as yet afforded me little or no Assistance, nor can I find they are likely to do much.
Genl Heard just informs me, that a person, on whose Veracity he can depend, has reported to him, that on Sunday last he counted 117 Sail of Ships going out of the Hook.
You may depend upon being advised instantly of any further Movement of the Enemy’s Army or that of mine. I have the Honor to be with great Respect Sir Yr most obt Servt

Go. Washington

